Citation Nr: 1644126	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Veteran appeared and testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Historically, the Board denied the claim for an increased initial rating on a scheduler basis in December 2015.  Within this decision the Board also remanded the current claim to the RO for extraschedular consideration.  The matter has returned for final appellate consideration.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

 VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).

The duty to notify has been met.  See December 2009 VA and April 2015 Board Hearing Transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his attorney has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

The purpose of the Board's December 2015 remand was to have the RO properly referred the matter to the Director of Compensation and Pension Service (Director) and the Director adequately considered the claim.  Such was accomplished.  See February 2016 Administrative Decision.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

The Veteran seeks an increased rating in excess of the assigned schedular evaluation criteria.  He asserts his combined hearing loss in both ears has impacted his ability to function more significantly than indicated by the assigned 10 percent rating.  As noted above, the Board previously denied entitlement to an initial increased rating, on a scheduler basis.  Therefore, the remaining issue is whether the Veteran is entitled to an increased rating in excess of the assigned schedular evaluation criteria for bilateral hearing loss under 38 C.F.R. § 4.85.

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Previously, the Board found that the December 2015 VA audiological examination raised the question of whether the Veteran was entitled to an extraschedular rating for bilateral hearing loss.  See December 2015 Board Remand.  The matter was remanded for referral to the Director.  Id.  Following consideration of the record the Director denied the Veteran's claim.  In rationalizing this decision, the Director stated that the disability picture exhibited by the Veteran's hearing loss was neither unusual nor exceptional.  Rather, the Veteran's communication issues were factored into the mechanical rating criteria under Diagnostic Code 6100.  

Notwithstanding the Director's denial, the Board is not precluded from reviewing the claim and assigning an extraschedular rating commensurate with the average earning capacity impairment due to the Veteran's service-connected disability.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  Nevertheless, in this instance, the Board agrees with the Director and finds the evidence of record does not reflect the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  Specifically, there is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's service-connected disabilities outside the usual rating criteria.  Such is a determination that is within the Board's purview to make.  See Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013) (held that the ultimate question of employability is placed on the adjudicator not a medical examiner); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

That said, a comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's VA audiological examination results from 2010 to 2015 fall squarely within Table VIA of the rating criteria for hearing loss.  See May 2010, May 2012, and October 2015 VA Examinations.  The Veteran has also not described any unusual features associated with his hearing loss disability other than communicative issues.  The Board has considered the Veteran's reports of difficulty understanding speech and that this causes some functional impairment.  See April 2015 Board Hearing Transcript.  However, the rating criteria for hearing loss was intended to accurately account for such communicative issues.

For clarification purposes, the Board notes the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.

Consequently, the decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  

Here, the Veteran's hearing loss pattern met the criteria for using Table VIA. Ultimately, this shows that the rating criteria contemplate his complaints of difficulty understanding speech as well as his diminished hearing acuity.  Accordingly, the Board finds that any functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, extraschedular rating is not warranted.

Nevertheless, even assuming the Veteran demonstrates an exceptional disability picture, as to not be contemplated by the rating schedule, the evidence of record does not show the required related factors of frequent periods of hospitalization or marked interference with employment.  See Thun v. Peake, 22 Vet. App. 111, 116 (2008).  The evidence of record does not indicate the Veteran has been frequently hospitalized, or hospitalized at all, for his hearing disabilities.  See Aurora Records dated February 2004 through June 2014. 

The Veteran has not stated, and the record does not reflect, that his bilateral hearing loss caused or will cause marked interference with his employment.  To the contrary, when directly questioned by the undersigned as to the effects of his disability on his employability, the Veteran denied any effect which would preclude employment.  See April 2015 Board Hearing Transcript.  His primary contentions are based on the interference his hearing loss causes on his social life.  Id.  In this regard, the Board emphasizes it is the functional, not social, impact a disability has on the ability to work that is integral to an extraschedular rating analysis.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014) (an extraschedular rating functions as a "gap filler" to account for situations in which a veteran's overall disability picture establishes something less than total unemployability).  As such, these statements do not support entitlement to an extraschedular rating. 

The Board recognizes that the evidence shows some interference with employment as documented in the October 2015 VA audiological examination.  In pertinent part, the October 2015 VA audiological examiner indicated the Veteran's hearing loss would impact his ability to work, resulting in challenges in communication and social interaction.  See October 2015 VA Examination.  This interference is neither exceptional nor unusual so as to render impractical the application of the regular schedular standards.  The mere fact a disability interferes with employment does not constitute an exceptional or unusual circumstance that renders application of the rating schedule impractical.  See VAOPGCPREC 6-96 (August 16, 1996).  Moreover, as referenced above, the determination of employability is made by the adjudicator and not a medical examiner.

Instead, as the rating schedule itself is based upon the average impairment of earnings capacity due to service connected disability, application of the rating schedule clearly recognizes that the rated disability interferes with employment.  Id.  With respect to the specific examples of hearing impairment, including challenges in communication and social interaction, these are situational difficulties occasioned by the hearing loss disability.  Id.  These hearing impairments are not proper to manifestations of the disability itself and thus do not establish an exceptional or unusual disability picture, absent evidence that the hearing disability itself is more impairing than contemplated by the schedular criteria such as to render their application impractical.  Id.  As such, while the record establishes the Veteran suffers from hearing loss as a result of his disability, it does not demonstrate exceptional or unusual circumstances such that the Veteran suffered frequent hospitalizations or marked interference with employment.  

Finally, the Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to the Veteran's service-connected conditions.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1)(2015).  The Veteran's disability picture is adequately contemplated by the schedular rating criteria.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to initial ratings on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).





ORDER

Entitlement to a higher initial rating for bilateral hearing loss on an extraschedular basis is denied. 


____________________________________________
MICHAEL HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


